Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 9/21/2021.

Election/Restrictions
	Applicant’s election with traverse in the Reply filed on 9/21/2021 of group I, claims 1-10 is acknowledged.
	Applicant argues that group I and II are linked.  As noted in the Restriction/Election Requirements mailed 7/28/2021 the product can be made by a different method.
Applicant has elected with traverse in the Reply filed on 9/21/2021 the following species: 
	A. the OB-fold protein Sac7d from Sulfolobus acidocaldarius (claims 1 and 10)
	B. the mutated residues are K7, Y8, K9, W24, V26, M29, S31, T33, R42, A44 and S46 of Sac7d (claim 5)
	C. the product without the structure 1 to 15 random amino acid residues are inserted in the region corresponding to the amino acids in position 25 to 30 of Sac7d (claim 8)

	Applicant argues that the species are similar.  As noted in the Restriction/Election Requirements mailed 7/28/2021 the species are distinct and related to different residues and would require separate searches in both the patent and non-patent databases.  In addition, species selection only serves as a starting point for examination.  That is if the selected species is allowable, then the examination of the next species in the list will be conducted.  Accordingly, the nonelected species are withdrawn from each corresponding claim.
The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 1-20 are pending.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the Reply filed on 9/21/2021.
Claims 2-4 and 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the Reply filed on 9/21/2021.
Claims 1, 5 and 10 are under examination in this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent Number 10584330.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a combinatorial library of variants of a starting OB-fold protein in which 5 to 32 residues involved in the binding of said starting OB-fold protein with its native ligand have been randomized, wherein said starting OB-fold protein is selected from the group consisting Sac7d or Sac7e from Sulfolobus acidocaldarius, Sso7d, from Sulfolobus solfataricus, DBP 7 from Sulfolobus tokodaii, Ssh7b from Sulfolobus shibatae, Ssh7a from Sulfolobus shibatae, and p7ss from Sulfolobus solfataricus, and wherein said residues that are randomized in said variants are selected amongst the residues corresponding to V2, K3, K5, K7, Y8, K9, G10, E14, T17, K21, K22, W24, V26, G27, K28, M29, S31, T33, D36, N37, G38, K39, T40, R42, A44, S46, E47, K48, D49, A50 and P51 of Sac7d and claim 1 in U.S. Patent Number 10584330 is drawn to an isolated modified OB-fold protein wherein: (a) said OB-fold protein is selected from the group consisting of Sac7d or Sac7e from Sulfolobus acidocaldarius, or Sso7d, from Sulfolobus solfataricus, or DBP 7 from Sulfolobus tokodaii, or Ssh7b from Sulfolobus shibatae, or Ssh7a from Sulfolobus shibatae, and p7ss from Sulfolobus solfataricus; (b) 5 to 20 residues involved in the binding of said OB-fold protein with its native ligand have been mutated in said modified OB-fold protein, wherein said residues that are mutated in said variants are selected amongst the residues corresponding to V2, K3, K5, K7, Y8, K9, G10, E14, T17, K21, K22, W2, V26,G27, K28, M29, S31, T33, D36, N37, G38, K39, T40, R42, A44, S46, E47, K48, D49, A50 and P51 of Sac7d, and (c) wherein said modified OB-fold protein is has altered binding characteristics as compared to the naturally occurring OB-fold protein, and wherein said protein binds to a different binding partner than the naturally occurring OB-fold domain.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10584330.

Claims 1, 5 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent Number 9422548.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a combinatorial library of variants of a starting OB-fold protein in which 5 to 32 residues involved in the binding of said starting OB-fold protein with its native ligand have been randomized, wherein said starting OB-fold protein is selected from the group consisting Sac7d or Sac7e from Sulfolobus acidocaldarius, Sso7d, from Sulfolobus solfataricus, DBP 7 from Sulfolobus tokodaii, Ssh7b from Sulfolobus shibatae, Ssh7a from Sulfolobus shibatae, and p7ss from Sulfolobus solfataricus, and wherein said residues that are randomized in said variants are selected amongst the residues corresponding to V2, K3, K5, K7, Y8, K9, G10, E14, T17, K21, K22, W24, V26, G27, K28, M29, S31, T33, D36, N37, G38, K39, T40, R42, A44, S46, E47, K48, D49, A50 and P51 of Sac7d and claim 1 in U.S. Patent Number 9422548 is drawn to a method for obtaining a molecule binding to a target of interest, comprising the steps of a. providing a combinatorial library of variants of a starting OB-fold protein in which 5 to 32 residues involved in the binding of said starting OB-fold protein with its native ligand have been randomized, wherein said starting OB-fold protein is selected from the group consisting Sac7d or Sac7e from Sulfolobus acidocaldarius, Sso7d, from Sulfolobus solfataricus, DBP 7 from Sulfolobus tokodaii, Ssh7b from Sulfolobus shibatae, Ssh7a from Sulfolobus shibatae, and p7ss from Sulfolobus solfataricus, and wherein said residues that are randomized in said variants are selected amongst the residues corresponding to V2, K3, K5, K7, Y8, K9, G10, E14, T17, K21, K22, W24, V26, G27, K28, M29, S31, T33, D36, N37, G38, K39, T40, R42, A44, S46, E47, K48, D49, A50 and P51 of Sac7d; b. exposing said variants to said target of interest; c. selecting a variant of said starting OB-fold protein which binds to said target of interest thereby obtaining a molecule binding to said target of interest.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 9422548.

Closest Prior Art
The following is the closest prior art: 
Wang (11/4/2010) US Patent Application Publication 2010/0279360 A1 cited in the 01/24/2020 IDS (hereinafter referred to as "Wang") represents the closest prior art.  Wang teaches mutations at six amino acid positions of the Sso7d protein one residue at a time for the purpose of "decreas[ing] the affinity of Sso7d domains for DNA containing a mismatch near the kinked position" (see Wang, paragraph 66).  Wang does not explicitly teach a randomizing codons at 5 to 32 residues, wherein said residues that are randomized in said variants are selected amongst the residues corresponding to V2, K3, K5, K7, Y8, K9, G10, E14, T17, K21, K22, W24, V26, G27, K28, M29, S31, T33, D36, N37, G38, K39, T40, R42, A44, S46, E47, K48, D49, A50 and P51 of Sac7d.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639